



Exhibit 10.11


DROPBOX, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made between
Dropbox, Inc. (the “Company”) and [NAME] (the “Executive”), effective on the
date of the Company’s signature below (the “Effective Date”).
This Agreement provides certain protections to the Executive in connection with
a change in control of the Company or in connection with the involuntary
termination of the Executive’s employment under the circumstances described in
this Agreement.
For good and value consideration, the Company and the Executive agree as
follows:
1.Term of Agreement. This Agreement will terminate when all of the obligations
under this Agreement have been satisfied.
2.    At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
3.    Severance Benefits.
(a)    Non-CIC Qualified Termination. On a Non-CIC Qualified Termination, the
Executive will be eligible to receive the following payment and benefits from
the Company:
(i)    Salary Severance. A lump-sum payment equal to 50% of the Executive’s Base
Salary.
(ii)    Health Benefit. Subject to Section 3(d), the Company will pay the
premiums for the Executive and the Executive’s eligible dependents to continue
healthcare coverage under COBRA at the rates then in effect for active
employees, subject to any subsequent changes in rates that are generally
applicable to our active employees (the “Health Benefit”), until the earlier of
(A) a period of 6 months from the date of the Executive’s termination of
employment, (B) the date upon which the Executive and/or the Executive’s
eligible dependents becomes covered under similar plans or (C) the date upon
which the Executive ceases to be eligible for coverage under COBRA or other
applicable law or policy governing such coverage.
(iii)    Equity Vesting. [25% of the then-unvested shares subject to each of the
Executive’s then-outstanding equity awards will vest and, in the case of options
and stock appreciation rights, will become exercisable (for avoidance of doubt,
no more than 25% of the shares subject to the then-outstanding portion of an
equity award may vest and become exercisable under this provision). In the case
of an equity award with performance-based vesting, unless otherwise specified in
the applicable equity award agreement governing such award, all performance
goals and other vesting criteria will be deemed achieved at 100% of target
levels.] [The Executive’s then‑outstanding equity awards each will vest as to
the number of shares subject to the equity awards that were otherwise scheduled
to vest had the Executive remained employed with the Company for 3 months
following the date of the Executive’s Non-CIC Qualified Termination.] Any
restricted stock units, performance shares, performance units, and/or similar
full value awards that vest under this paragraph will be settled on the 61st day
following the Non-CIC Qualified Termination.
(b)    CIC Qualified Termination. On a CIC Qualified Termination, the Executive
will be eligible to receive the following payment and benefits from the Company:
(i)    Salary Severance. A lump-sum payment equal to 100% of the Executive’s
Base Salary.
(ii)    Bonus Severance. A lump-sum payment equal to 100% of the Executive’s
target annual bonus as in effect for the fiscal year in which the CIC Qualified
Termination occurs.
(iii)    Health Benefit. Subject to Section 3(d), the Company will provide
Health Benefit until the earlier of (A) a period of 12 months from the date of
the Executive’s termination of employment, (B) the date upon which the Executive
and/or the Executive’s eligible dependents becomes covered under similar plans
or (C) the date upon which the Executive ceases to be eligible for coverage
under COBRA or other applicable law or policy governing such coverage.
(iv)    Equity Vesting. 100% of the then-unvested shares subject to each of the
Executive’s then-outstanding equity awards will vest and, in the case of options
and stock appreciation rights, will become exercisable (for avoidance of doubt,
no more than 100% of the shares subject to the then-outstanding portion of an
equity award may vest and become exercisable under this provision). In the case
of an equity award with performance-based vesting, unless otherwise specified in
the applicable equity award agreement governing such award, all performance
goals and other vesting criteria will be deemed achieved at 100% of target
levels. Any restricted stock units, performance shares, performance units,
and/or similar full value awards that vest under this paragraph will be settled
on the 61st day following the CIC Qualified Termination. For the avoidance of
doubt, if the Executive’s Qualified Termination occurs prior to a Change in
Control, then any unvested portion of the Executive’s then-outstanding equity
awards will remain outstanding for 3 months or the occurrence of a Change in
Control (whichever is earlier) so that any benefits due on a CIC Qualified
Termination can be provided if a Change in Control occurs within 3 months
following the Qualified Termination (provided that in no event will the
Executive’s stock options or similar equity awards remain outstanding beyond the
equity award’s maximum term to expiration). In that case, if no Change in
Control occurs within 3 months following a Qualified Termination, any unvested
portion of the Executive’s equity awards automatically will be forfeited
permanently on the 3-month anniversary of the Qualified Termination without
having vested.
(c)    Termination other than a Qualified Termination. If the termination of
Executive’s employment with the Company Group is not a Qualified Termination,
then the Executive will not be eligible to receive severance or other benefits.
(d)    Conditions to Receipt of Health Benefit. To the extent the Executive is
covered under the Company’s U.S. health plans as of the time of the Executive’s
Qualified Termination, the Executive’s receipt of Health Benefit is subject to
the Executive electing COBRA continuation coverage within the time period
prescribed pursuant to COBRA for the Executive and the Executive’s eligible
dependents. If the Company determines in its sole discretion that it cannot
provide the Health Benefit without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to the Executive a taxable monthly
payment payable on the Company’s regularly scheduled payroll dates (except as
provided by the following sentence), in an amount equal to the monthly COBRA
premium that the Eligible Employee would be required to pay to continue his or
her group health coverage in effect on the date of his or her Qualified
Termination (which amount will be based on the rates then in effect for active
employees, subject to any subsequent changes in rates that are generally
applicable to our active employees) (each, a “Health Replacement Payment”),
which Health Replacement Payments will be made regardless of whether the
Executive elects COBRA continuation coverage and will end on the earlier of (x)
the date upon which the Executive obtains other employment or (y) the date the
Company has paid an amount totaling the number of Health Replacement Payments
equal to the number of months in the applicable Health Benefit period. For the
avoidance of doubt, the Health Replacement Payments may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholdings. Notwithstanding anything to the
contrary under this Agreement, if at any time the Company determines in its sole
discretion that it cannot provide the Health Replacement Payments without
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Executive will not receive the Health
Replacement Payments or any further Health Benefit.
(e)    Non-Duplication of Payment or Benefits. If (i) the Executive’s Qualified
Termination occurs prior to a Change in Control that qualifies Executive for
severance payments and benefits under Section 3(a) and (ii) a Change in Control
occurs within the 3‑month period following Executive’s Qualified Termination
that qualifies Executive for severance payments and benefits under Section 3(b),
then (A) the Executive will cease receiving any further payments or benefits
under Section 3(a) and (B) the Executive will receive the payments and benefits
under Section 3(b) instead but each of the payments and benefits otherwise
payable under Section 3(b) will be offset by the corresponding payments or
benefits the Executive already received under Section ‎3(a).
(f)    Death of the Executive. If the Executive dies before all payments or
benefits the Executive is entitled to receive under this Agreement have been
paid, the unpaid amounts will be paid to the Executive’s designated beneficiary,
if living, or otherwise to the Executive’s personal representative in a lump-sum
payment as soon as possible following the Executive’s death.
(g)    Transfer between the Company Group. For purposes of this Agreement, if
the Executive is involuntarily transferred from one member of the Company Group
to another, the transfer will not be a termination without Cause but may give
the Executive the ability to resign for Good Reason, subject to Section 7(k).
(h)    Exclusive Remedy. In the event of a termination of the Executive’s
employment with the Company Group, the provisions of this Agreement are intended
to be and are exclusive and in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law, tort or contract, in
equity. The Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Agreement, subject to applicable law.
4.    Accrued Compensation. On any termination of the Executive’s employment
with the Company Group, the Executive will be entitled to receive all accrued
but unpaid vacation (if any), expense reimbursements, wages, and other benefits
due to the Executive under any Company-provided plans, policies, and
arrangements.
5.    Conditions to Receipt of Severance.
(a)    Separation Agreement and Release of Claims. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualified Termination
under Section 3 is subject to the Executive signing and not revoking the
Company’s then-standard separation agreement and release of claims (which may
include an agreement not to disparage any member of the Company Group, a
confidentiality clause, non-solicit provisions, an agreement to assist in any
litigation matters, and other standard terms and conditions) (the “Release” and
that requirement, the “Release Requirement”), which must become effective and
irrevocable no later than the 60th day following the Executive’s Qualified
Termination (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, the Executive will forfeit any right to
severance payments or benefits under Section ‎3. In no event will severance
payments or benefits under Section ‎3 be earned or provided until the Release
actually becomes effective and irrevocable. If earned, none of the severance
payments and benefits payable upon the Executive’s Qualified Termination under
Section ‎3 will be paid or otherwise provided prior to the 60th day following
the Executive’s Qualified Termination. Except with respect to (1) the extent
that payments are delayed under Section 5(c), or (2) the timing of settlement of
equity awards under Section 3(a)(iii) or Section 3(b)(iv), on the first regular
payroll pay day following the 60th day following the Executive’s Qualified
Termination, the Company will pay or provide the Executive the severance
payments and benefits that the Executive would otherwise have received under
Section ‎3 on or prior to that date, with the balance of the severance payments
and benefits being paid or provided as originally scheduled.
(b)    Return of Company Property. The Executive’s receipt of any severance
payments or benefits upon the Executive’s Qualified Termination under Section 3
is subject to the Executive returning all documents and other property provided
to Executive by any member of the Company Group (with the exception of a copy of
the Employee Handbook and personnel documents specifically relating to
Executive), developed or obtained by Executive in connection with his employment
with the Company Group, or otherwise belonging to the Company Group.
(c)    Section 409A. The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Code and any guidance promulgated under
Section 409A of the Code (collectively, “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted in
accordance with this intent. No payment or benefits to be paid to the Executive,
if any, under this Agreement or otherwise, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Payments”) will be paid
or otherwise provided until the Executive has a “separation from service” within
the meaning of Section 409A. If, at the time of the Executive’s termination of
employment, the Executive is a “specified employee” within the meaning of
Section 409A, then the payment of the Deferred Payments will be delayed to the
extent necessary to avoid the imposition of the additional tax imposed under
Section 409A, which generally means that the Executive will receive payment on
the first payroll date that occurs on or after the date that is 6 months and 1
day following the Executive’s termination of employment. The Company reserves
the right to amend this Agreement as it considers necessary or advisable, in its
sole discretion and without the consent of the Executive or any other
individual, to comply with any provision required to avoid the imposition of the
additional tax imposed under Section 409A or to otherwise avoid income
recognition under Section 409A prior to the actual payment of any benefits or
imposition of any additional tax. Each payment, installment, and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of U.S. Treasury Regulation Section 1.409A-2(b)(2). In no event will any member
of the Company Group reimburse the Executive for any taxes that may be imposed
on the Executive as a result of Section 409A.
(d)    Resignation of Officer and Director Positions. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualified Termination
under Section 3 is subject to the Executive resigning from all officer and
director positions with all members of the Company Group and Executive executing
any documents the Company may require in connection with the same.
6.    Limitation on Payments.
(a)    Reduction of Severance Benefits. If any payment or benefit that the
Executive would receive from any Company Group member or any other party whether
in connection with the provisions in this Agreement or otherwise (the “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Payment will be equal to
the Best Results Amount. The “Best Results Amount” will be either (x) the full
amount of the Payment or (y) a lesser amount that would result in no portion of
the Payment being subject to the Excise Tax, whichever of those amounts, taking
into account the applicable federal, state and local employment taxes, income
taxes and the Excise Tax, results in the Executive’s receipt, on an after-tax
basis, of the greater amount. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, the acceleration of vesting will be cancelled in
the reverse order of the date of grant of the Executive’s equity awards unless
the Executive elects in writing a different order for cancellation. The
Executive will be solely responsible for the payment of all personal tax
liability that is incurred as a result of the payments and benefits received
under this Agreement, and the Executive will not be reimbursed by any member of
the Company Group for any of those payments of personal tax liability.
(b)    Determination of Excise Tax Liability. The Company will select a
professional services firm to make all of the determinations required to be made
under these paragraphs relating to parachute payments. The Company will request
that firm provide detailed supporting calculations both to the Company and the
Executive prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to that date if events occur that
result in parachute payments to the Executive at that time. For purposes of
making the calculations required under these paragraphs relating to parachute
payments, the firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith determinations
concerning the application of the Code. The Company and the Executive will
furnish to the firm any information and documents as the firm may reasonably
request in order to make a determination under these paragraphs relating to
parachute payments. The Company will bear all costs the firm may reasonably
incur in connection with any calculations contemplated by these paragraphs
relating to parachute payments. Any determination by the firm will be binding
upon the Company and the Executive, and the Company will have no liability to
the Executive for the determinations of the firm.
7.    Definitions. The following terms referred to in this Agreement will have
the following meanings:
(a)    “Base Salary” means the Executive’s annual base salary as in effect
immediately prior to the Executive’s Qualified Termination (or if the
termination is due to a resignation for Good Reason based on a material
reduction in base salary, then the Executive’s annual base salary in effect
immediately prior to the reduction) or, if the Executive’s Qualified Termination
is a CIC Qualified Termination and the amount is greater, at the level in effect
immediately prior to the Change in Control.
(b)    “Board” means the Company’s Board of Directors.
(c)    “Cause” means the occurrence of any of the following: (i) any willful,
material violation by the Executive of any law or regulation applicable to the
business of any Company Group member, the Executive’s conviction for, or plea of
guilty or no contest to, a felony or a crime involving moral turpitude, or any
willful perpetration by the Executive of a common law fraud, (ii) the
Executive’s commission of an act of personal dishonesty which involves personal
profit in connection with any Company Group member or any other entity having a
business relationship with any Company Group member, (iii) any material breach
by the Executive of any provision of any agreement or understanding between any
Company Group member and the Executive regarding the terms of the Executive’s
service as an employee, officer, director or consultant to any Company Group
member, including without limitation, the willful and continued failure or
refusal of the Executive to perform the material duties required of the
Executive as an employee, officer, director or consultant of any Company Group
member, other than as a result of having a Disability, or a breach of any
applicable invention assignment and confidentiality agreement or similar
agreement between any Company Group member and the Executive, (iv) the
Executive’s disregard of the policies of any Company Group member so as to cause
loss, damage or injury to the property, reputation or employees of any Company
Group member, or (v) any other misconduct by the Executive which is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, any Company Group member.
(d)    “Change in Control” means the occurrence of any of the following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection, (A) the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control, and (B) if the stockholders of the Company
immediately before such change in ownership continue to retain immediately after
the change in ownership, in substantially the same proportions as their
ownership of shares of the Company’s voting stock immediately prior to the
change in ownership, the direct or indirect beneficial ownership of 50% or more
of the total voting power of the stock of the Company or of the ultimate parent
entity of the Company, such event will not be considered a Change in Control
under this subsection (i). For this purpose, indirect beneficial ownership will
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company, as the case may be, either directly or through one or more subsidiary
corporations or other business entities; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any 12-month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the 12‑month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock,
(2) an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3). For purposes of this subsection (iii),
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(e)    “Change in Control Period” means the period beginning 3 months prior to a
Change in Control and ending 12 months following a Change in Control.
(f)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
(g)    “Code” means the Internal Revenue Code of 1986, as amended.
(h)    “Company Group” means the Company and its subsidiaries.
(i)    “Disability” means a disability, whether temporary or permanent, partial
or total, as determined by the Board or its authorized committee.
(j)    “Employment Letter” means the employment letter between the Company and
the Executive dated September 28, 2019 (the “Employment Letter”).
(k)    “Good Reason” means the termination of the Executive’s employment with
the Company Group by the Executive after the occurrence of one or more of the
following events without the Executive’s express written consent:
(i)    during the Change in Control Period: (1) a material reduction of the
Executive’s duties, authorities, or responsibilities relative to the Executive’s
duties, authorities, or responsibilities in effect immediately prior to the
reduction; [provided, however, that continued employment following a Change in
Control with substantially the same duties, authorities, or responsibilities
with respect to the Company Group’s business and operations will not constitute
“Good Reason” (for example, “Good Reason” does not exist if the Executive is
employed by the Company Group or a successor with substantially the same duties,
authorities, or responsibilities with respect to the Company Group’s business
that the Executive had immediately prior to the Change in Control regardless of
whether the Executive’s title is revised to reflect the Executive’s placement
within the overall corporate hierarchy or whether the Executive provides
services to a subsidiary, affiliate, business unit or otherwise);] (2) a
reduction by a Company Group member in the Executive’s rate of annual base
salary by more than 20%; provided, however, that, a reduction of annual base
salary that also applies to substantially all other similarly situated employees
of the Company Group members will not constitute “Good Reason”; (3) a material
change in the geographic location of the Executive’s primary work facility or
location by more than 50 miles from the Executive’s then present location;
provided, that a relocation to a location that is within 50 miles from the
Executive’s then-present primary residence will not be considered a material
change in geographic location, or (4) failure of a successor corporation to
assume the obligations under this Agreement as contemplated by Section 8(a); or
(ii)    outside the Change in Control Period: (1) a reduction by a Company Group
member in the Executive’s rate of annual base salary by more than 20%; provided,
however, that, a reduction of annual base salary that also applies to
substantially all other similarly situated employees of the Company Group
members will not constitute “Good Reason”; (2) a material change in the
geographic location of the Executive’s primary work facility or location by more
than 50 miles from the Executive’s then present location; provided, that a
relocation to a location that is within 50 miles from the Executive’s
then-present primary residence will not be considered a material change in
geographic location, or (3) failure of a successor corporation to assume the
obligations under this Agreement as contemplated by Section 8(a).
In order for the termination of the Executive’s employment with a Company Group
member to be for Good Reason, the Executive must not terminate employment
without first providing written notice to the Company of the acts or omissions
constituting the grounds for “Good Reason” within 30 days of the initial
existence of the grounds for “Good Reason” and a cure period of 30 days
following the date of written notice (the “Cure Period”), the grounds must not
have been cured during that time, and the Executive must terminate the
Executive’s employment within 30 days following the Cure Period.
(l)    “Qualified Termination” means a termination of the Executive’s employment
either (i) by a Company Group member without Cause (excluding by reason of
Executive’s death or Disability) or (ii) by the Executive for Good Reason, in
either case, during the Change in Control Period (a “CIC Qualified Termination”)
or outside of the Change in Control Period (a “Non-CIC Qualified Termination”).
8.    Successors.
(a)    The Company’s Successors. Any successor (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company Group’s business and/or assets must assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform those obligations in the absence of a succession.
For all purposes under this Agreement, the terms “Company” and “Company Group”
will include any successor to their business and/or assets which executes and
delivers the assumption agreement described in this Section ‎8(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)    The Executive’s Successors. The terms of this Agreement and all rights of
the Executive under this Agreement will inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.
9.    Notice.
(a)    General. All notices and other communications required or permitted under
this Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) upon transmission by e-mail, (iii) 24
hours after confirmed facsimile transmission, (iv) 1 business day after deposit
with a recognized overnight courier or (v) 3 business days after deposit with
the U.S. Postal Service by first class certified or registered mail, return
receipt requested, postage prepaid, addressed (A) if to the Executive, at the
address the Executive shall have most recently furnished to the Company in
writing, (B) if to the Company, at the following address:
Dropbox, Inc.
1800 Owens Street
Suite 200
San Francisco, CA 94158
Attention: Vice President Corporate Legal
(b)    Notice of Termination. Any termination of Executive by a Company Group
member for Cause will be communicated by a notice of termination to the
Executive, and any termination by the Executive for Good Reason will be
communicated by a notice of termination to the Company, in each case given in
accordance with Section 9(a) of this Agreement. The notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than 30 days after the later of (i) the giving of
the notice or (ii) the end of any applicable cure period). The termination of
the Executive’s employment for any reason will also constitute, without any
further required action by the Executive, the Executive’s voluntary resignation
from all officer and/or director positions held at any member of the Company
Group, and at the Board’s request, the Executive will execute any documents
reasonably necessary to reflect that resignation.
10.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any payment be
reduced by any earnings that the Executive may receive from any other source.
(b)    Waiver; Amendment. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive. No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, together with the Employment Letter,
constitutes the entire agreement of the parties and supersedes in their entirety
all prior representations, understandings, undertakings or agreements (whether
oral or written and whether expressed or implied) of the parties with respect to
the subject matter of this Agreement, including, for the avoidance of doubt, any
other employment letter or agreement, severance policy or program, or equity
award agreement.
(e)    Choice of Law. This Agreement will be governed by the laws of the State
of California without regard to California’s conflicts of law rules that may
result in the application of the laws of any jurisdiction other than California.
To the extent that any lawsuit is permitted under this Agreement, Employee
hereby expressly consents to the personal and exclusive jurisdiction and venue
of the state and federal courts located in California for any lawsuit filed
against the Executive by the Company.
(f)    Arbitration. Any and all controversies, claims, or disputes with anyone
under this Agreement (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s employment
with the Company Group, shall be subject to arbitration in accordance with the
provisions of the Employment Letter.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
(h)    Withholding. All payments and benefits under this Agreement will be paid
less applicable withholding taxes. The Company is authorized to withhold from
any payments or benefits all federal, state, local, and/or foreign taxes
required to be withheld from the payments or benefits and make any other
required payroll deductions. No member of the Company Group will pay the
Executive’s taxes arising from or relating to any payments or benefits under
this Agreement.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature page follows.]


By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer.


COMPANY        DROPBOX, INC.
By:             
Title:     
Date:     


EXECUTIVE                    
[NAME]
Date:     


























[Signature page to Change in Control and Severance Agreement]




1